Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 10, 2015

The Court of Appeals hereby passes the following order:

A15D0416. LARRY HARPER v. THE STATE.

      Larry Harper is charged with murder, felony murder, aggravated assault,
concealing the death of another, and tampering with evidence. He filed a number of
pro se pretrial motions, including several motions challenging the sufficiency of the
indictment, a motion challenging his arrest warrant, and a motion for out-of-time
appeal from an order denying a motion to suppress incriminating statements.
      As a general rule, a right of appeal lies from a final judgment; that is, where the
case is no longer pending below. See OCGA § 5-6-34 (a) (1). The Supreme Court has
created limited exceptions to this rule in criminal cases. See Hubbard v. State, 254
Ga. 694 (333 SE2d 827) (1985) (statutory speedy trial claim); Patterson v. State, 248
Ga. 875 (287 SE2d 7) (1982) (double jeopardy). But Harper does not seek to appeal
the denial of a statutory speedy trial or double jeopardy claim. Accordingly, he was
required to comply with the interlocutory appeal procedure, including obtaining a
certificate of immediate review from the trial court, to obtain appellate review at this
juncture. See Ivey v. State, 210 Ga. App. 782 (437 SE2d 810) (1993) (appeal of order
overruling special demurrer required compliance with interlocutory appeal
procedure).1
      Because Harper failed to comply with the requisite procedures for obtaining

      1
        Although Harper filed an application for discretionary appeal, compliance
with the discretionary appeal statute, OCGA § 5-6-35, does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832 (471 SE2d
213) (1996).
interlocutory review, this premature application is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                                                         06/10/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.